 Case 4:21-cv-02494 Document 1 Filed on 08/02/21 in TXSD Page 1 of 13




                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION



                                         )
Elizabeth CASTRO,                        )
Luis VIERA TROCHEZ,                      )
      Plaintiffs,                        )
                                         )
        v.                               )      No.
                                         )
Antony J. BLINKEN, Secretary,            )      Agency Case BGT2014723009
Department of State;                     )
Ian G. BROWNLEE, Assistant               )
Secretary of State;                      )
Merrick GARLAND, Attorney                )
General.                                 )
                                         )




             PLAINTIFF’S ORIGINAL COMPLAINT FOR WRIT
                   IN THE NATURE OF MANDAMUS,
                 AND FOR DECLARATORY JUDGMENT


   COMES NOW, ELIZABETH CASTRO and LUIS VIERA TROCHEZ,
Plaintiffs in the above-styled and numbered cause, and for cause of action
would show unto the Court the following:


   1.    This action is brought against the Defendants to compel action on a
         Petition for Alien Relative (Form I-130) and the attendant application
         for immigrant visa, hereinafter referred to as “petition,” properly filed
         by the Plaintiff Elizabeth CASTRO on behalf of her husband, Luis

                                         1
Case 4:21-cv-02494 Document 1 Filed on 08/02/21 in TXSD Page 2 of 13




      VIERA TROCHEZ. The Plaintiff’s petition was approved by U.S.
      Citizenship and Immigration Service (USCIS) on July 8, 2014. It was
      subsequently forwarded to the U.S. Department of State, specifically
      the U.S. Consulate in Bogota, Colombia. The Plaintiff’s husband,
      Luis VIERA TROCHEZ, was interviewed at the that Consulate in
      2019 and was denied due to an allegation that he was inadmissible
      pursuant to 8 U.S.C. Section 1182(a)(2)(C)(i), alleging that he was a
      trafficker of controlled substances. The denial of the immigrant visa
      by the Defendants was arbitrary and capricious and not in accordance
      with law.


                                   PARTIES


 2.   Plaintiff Elizabeth CASTRO is a United States citizen. She is the
      Petitioning spouse of Luis VIERA TROCHEZ, and she filed an
      Immigrant Visa petition on his behalf on or about January 16, 2014.
 3.   Plaintiff Luis VIERA TROCHEZ, is the spouse of Plaintiff Elizabeth
      CASTRO, and an applicant for an immigrant visa as the spouse of a
      United States citizen.
 4.   Defendant Antony J. BLINKEN, is the Secretary of the Department
      of State (DOS). His jurisdiction includes the Plaintiff’s residence, and
      he is the head of the agency that has denied Plaintiff’s petition. He is
      sued in his official capacity only.
 5.   Defendant Ian G. BROWNLEE, is the Assistant Secretary of State for
      Consular Affairs, Department of State (DOS). His jurisdiction
      includes the Plaintiff’s U.S. residence and U.S. Consulates abroad. He
      is sued in his official capacity only.

                                      2
Case 4:21-cv-02494 Document 1 Filed on 08/02/21 in TXSD Page 3 of 13




 6.   Defendant Merrick GARLAND, is the Attorney General of the United
      States, and is authorized by law to administer and enforce the
      immigration laws pursuant to 8 USC section 1103(g). He is sued in
      his official capacity only.




                               JURISDICTION


7.    Jurisdiction in this case is proper under 28 U.S.C. section 1331 (federal
      question) and 1361 (mandamus), 5 U.S.C. section 701 et. Seq. (the
      Administrative Procedures Act), 28 U.S.C. 2201 et. Seq. (Declaratory
      Judgment Act). This Honorable Court enjoys plenary power to issue
      all necessary writs. 28 U.S.C. § 1651. The issue presented is one of
      federal law and/or regulation. Relief is requested pursuant to said
      statutes.


                                    VENUE


 8.   Venue is proper in this court, pursuant to 28 USC section 1391(e), in
      that this is an action against officers and agencies of the United States
      in their official capacities, brought in the District where a substantial
      part of the events or omissions giving rise to Plaintiffs’ claim
      occurred, and where the Plaintiff resides, and no real property is
      involved.




                                      3
Case 4:21-cv-02494 Document 1 Filed on 08/02/21 in TXSD Page 4 of 13




                      EXHAUSTION OF REMEDIES


 9.   The Plaintiff has exhausted all administrative remedies. The petition
      was properly lodged with the Defendants and the resulting interview
      and request for documents was completed by May 9, 2019. The
      Plaintiff, personally and through counsel, has made numerous
      inquiries with Defendants as to the circumstances underlying the
      denial of the petition to no avail. Defendants have not established any
      reasonable alternative means by which the Plaintiff could resolve this
      matter short of litigation.


                         STATEMENT OF FACTS


 10. On January 16, 2014, the Plaintiff, Elizabeth Castro, filed a petition
      for alien relative (Form I-130) with U.S. Citizenship and Immigration
      Services (USCIS), for her husband, Luis Viera Trochez. Said petition
      was approved by USCIS on July 8, 2014, and sent to the U.S.
      Department of State for further processing.
 11. Prior to being schedule for an immigrant visa interview, Plaintiff Viera
      Trochez, applied for and was granted a provisional unlawful presence
      waiver by the US Citizenship and Immigration Service (USCIS), and
      during the course of that application he was fingerprinted, and his
      criminal record was checked and cleared by that agency based on his
      biometric information. All of those documents and information was
      submitted to the Defendants.

                                     4
Case 4:21-cv-02494 Document 1 Filed on 08/02/21 in TXSD Page 5 of 13




 12. Plaintiff Viera Trochez attended an interview at the U.S. Consulate in
     Bogota, Colombia, in May of 2019. During the interview Plaintiffs
     provided evidence that Mr. Viera Trochez had been the victim of
     identity theft in 2005, and that his identity had been used as an alias
     by an accused criminal in the United States.
 13. The individual who used Mr. Viera Trochez’ identity as an alias
     provided that alias to an officer of US Immigration and Customs
     Enforcement (ICE) on or about July 29, 2005, and a record under Mr.
     Viera Trochez’ name was created by that agency. However, the Harris
     County Sheriff’s office later confirmed that it was an alias used by one
     Aramis Centeno Ruiz, a career criminal, and said Mr. Centeno Ruiz
     was in fact convicted in Harris County, Texas, under that name for the
     offense of delivery of cocaine over 400 grams, concurrently
     investigated by ICE, on August 3, 2005.
 14. In an effort to clear Mr. Viera Trochez’ name, Plaintiffs acquired a
     letter from the Harris County Sheriff’s Office verifying by fingerprint
     data that Mr. Viera Trochez “is not the same person who was booked
     into the Harris County jail under SPN#00981182.”
 15. On September 23, 2019, Plaintiffs through counsel contacted the US
     Consulate in Bogota and provided evidence of the stolen identity of
     Mr. Viera Trochez, including: the clearance letter from the Harris
     County Sheriff’s Office, criminal case records for the drug trafficking
     offense in the name of Aramis Centeno Ruiz, information identifying
     Aramis Centeno Ruiz as “black” (Mr. Viera Trochez is Caucasian
     Hispanic), ICE records showing the use of “many names & D.O.B.”
     used by the individual convicted as Aramis Centeno Ruiz.



                                    5
Case 4:21-cv-02494 Document 1 Filed on 08/02/21 in TXSD Page 6 of 13




 16. Plaintiffs, through counsel, have also submitted Mr. Viera Trochez’
     FBI “rap sheet” based on his fingerprints exonerating him of the
     alleged drug trafficking charge. Additionally, USCIS biometric search
     results do not substantiate the allegation that Mr. Viera Trochez was
     ever charged or convicted on any drug trafficking offense. In fact,
     there is no biometric data connecting Mr. Viera Trochez to any drug-
     trafficking offense in the United States or any other country.
 17. After the submission of the exculpatory evidence, the US Consulate
     in Bogota issued a new form response alleging the same grounds of
     inadmissibility but checking a box stating that Mr. Viera Trochez was
     eligible to apply for a waiver of that grounds of inadmissibility.
     However, when counsel for Plaintiffs advised the Consulate that there
     is no waiver in the law for that ground of inadmissibility, the
     Consulate issued a new decision denying Mr. Viera Trochez’
     application based on the drug-trafficking allegation.
 18. When counsel for Plaintiffs requested the specific information
     underlying the Defendants’ determination of inadmissibility, in order
     to address the specific source of that information and to provide
     exculpatory evidence for their consideration, the US Consulate in
     Bogota refused, on March 15, 2021.
 19. To this date, Mr. Viera Trochez, the husband a United State citizen
     and father of two United States citizen children remains in Colombia,
     separated from his family under a permanent bar to reentry, due to his
     being a victim of identity theft.




                                     6
Case 4:21-cv-02494 Document 1 Filed on 08/02/21 in TXSD Page 7 of 13




                           CAUSE OF ACTION


        ACTION ARBITRARY, CAPRICIOUS, AN ABUSE OF
   DISCRETION, OR OTHERWISE NOT IN ACCORDANCE WITH
                        LAW, IN VIOLATION OF
             THE ADMINISTRATIVE PROCEDURES ACT


20. Mandamus is an “extraordinary remedy” and requires a plaintiff “to
    satisfy three jurisdictional prerequisites: (1) the plaintiff has a clear
    right to the relief sought; (2) the defendant holds a plainly defined and
    mandatory, nondiscretionary duty to do the act in question; and, (3) no
    other adequate remedy is available.” Mustafa, et al. v. Pasquerell, et
    al., 2006 U.S. Dist. LEXIS 8047 at 7, citing Giddings v. Chandler, 979
    F.2d 1104, 1108 (5th Cir. 1992) and United States v. O’Neil, 767 F.2d
    1111, 1112 (5th Cir. 1985).
 21. The Administrative Procedures Act requires administrative agencies
     to conclude matters presented to them “within a reasonable time.” 5
     USC § 555. A District Court reviewing agency action may “compel
     agency action unlawfully withheld or unreasonably delayed.” 5 USC
     § 706(1). The Court also may hold unlawful and set aside agency
     action that, inter alia, is found to be: “arbitrary, capricious, an abuse
     of discretion, or otherwise not in accordance with law,” 5 USC §
     706(2)(A); “in excess of statutory jurisdiction, authority, or
     limitations, or short of statutory right,” 5 USC § 706(2)(C); or
     “without observance of procedure required by law,” 5 USC §

                                     7
Case 4:21-cv-02494 Document 1 Filed on 08/02/21 in TXSD Page 8 of 13




     706(2)(D). “Agency action” includes, in relevant part, “an agency
     rule, order, license, sanction, relief, or the equivalent or denial thereof,
     or failure to act.” 5 USC § 551(13).
 22. The duty owed by Defendants to the Plaintiffs is statutory. 8 USC §
     1154(b); INA § 204(b). Defendants had a “duty” to determine whether
     a visa should be granted, based on the approved petition. The statute
     in question states in relevant part, “[a]fter an investigation of the facts
     in each case…the Attorney General shall, if he determines that the
     facts stated in the petition are true and that the alien in behalf of whom
     the petition is made is an immediate relative specified in section
     201(b) [1151(b)] of this title…, approve the petition and forward one
     copy thereof to the Department of State. The Secretary of State shall
     then authorize the consular office concerned to grant the preference
     status.” 8 USC § 1154(b); INA 204(b).
 23. In refusing to provide Plaintiffs with the specific information
     prejudicial to Mr. Viera Trochez, and in failing to afford him the
     opportunity to submit any explanation or exculpatory evidence
     specific to the allegation, Defendants have deprived Plaintiffs of their
     due process rights and have shown that their actions were arbitrary
     and capricious, an abuse of discretion and not in accordance with law.
     See American Academy of Religion v. Napolitano, 573 F.3d 115, 118
     (2nd Cir. 2009)(“[W]e conclude that the record does not establish that
     the consular officer who denied the visa confronted Ramadan with the
     allegation that he had knowingly rendered material support to a
     terrorist organization, thereby precluding an adequate opportunity for
     Ramadan to attempt to satisfy the provision that exempts a visa
     applicant from exclusion under the "material support" subsection if he

                                      8
Case 4:21-cv-02494 Document 1 Filed on 08/02/21 in TXSD Page 9 of 13




     "can demonstrate by clear and convincing evidence that [he] did not
     know, and should not reasonably have known, that the organization
     was a terrorist organization.").
 24. Defendants BLINKEN and BROWNLEE have made no showing that
     they have provided Plaintiffs with a meaningful opportunity to rebut
     the allegations with exculpatory evidence, thus the decision of the
     Defendants to refuse the immigrant visa at issue here was arbitrary,
     capricious and not in accordance with law.
 25. Accordingly, the Plaintiffs have been forced to retain the services of
     an attorney to pursue the instant action.


              REQUEST FOR DECLARATORY RELIEF


 26. For all the reasons outlined, supra, which are incorporated and re-
     urged herein as if fully set forth verbatim, the Plaintiff respectfully
     request declaratory relief in the form of the entry of a decree which
     specifies the rights and liabilities of the parties to the instant litigation.
     To wit, the Plaintiff respectfully requests a declaration that the
     Defendants have acted in an arbitrary and capricious manner not in
     accordance with law and to the detriment of the Plaintiffs. The
     Plaintiff also request that this Honorable Court retain continuing
     jurisdiction over this civil action and that, after reasonable notice of
     hearing and hearing had, it enter any further declaratory, mandatory,
     or other injunctive order that is necessary to enforce any declaratory
     judgment. See 28 U.S.C. § 2412(d)(1)(A).




                                        9
Case 4:21-cv-02494 Document 1 Filed on 08/02/21 in TXSD Page 10 of 13




           REQUEST FOR ATTORNEY FEES AND COSTS


 27. The Plaintiff is entitled to recover reasonable attorney’s fees and costs
     of court, both of which she respectfully requests under the Equal
     Access to Justice Act. 28 U.S.C. § 2412.           The position of the
     Defendants herein is not substantially justified, and no circumstances
     exist which would render an award of fees and costs unjust. 28 U.S.C.
     § 2412(d)(1)(A).




                                  PRAYER


 28. WHEREFORE, PREMISES CONSIDERED, in view of the
     arguments and authority noted herein, the Plaintiff respectfully prays
     that the Defendants be cited to appear herein and that, upon due
     consideration, the Court enter an order:
       (a) requiring Defendants to rescind their immigrant visa refusal and
           provide Plaintiffs with all relevant information in order to
           afford a reasonable opportunity to rebut any credible accusation
           of inadmissibility;
       (b) issue a declaratory judgment stating that Defendants’ of the
           Plaintiffs’ petition and attendant application is arbitrary and
           capricious, clearly contrary to law, and an abuse of discretion,
           and that Plaintiffs are entitled to rebut any accusation of
           inadmissibilty, as per statute and regulation;
       (c) awarding Plaintiffs reasonable attorney’s fees; and

                                     10
Case 4:21-cv-02494 Document 1 Filed on 08/02/21 in TXSD Page 11 of 13




       (d) granting such other relief at law and in equity as justice may
          require.




                              Respectfully submitted,


                              /s/Lawrence E. Rushton
                              Lawrence E. Rushton
                              The Rushton Law Firm
                              Counsel for Plaintiff
                              Texas Bar No. 24037411
                              5909 West Loop South, Ste. 150
                              Bellaire, Texas 77401
                              (713)838-8500
                              (713)838-9826 Fax




                                    11
 Case 4:21-cv-02494 Document 1 Filed on 08/02/21 in TXSD Page 12 of 13




                             CERTIFICATE OF SERVICE

       I, Lawrence E. Rushton, hereby certify that a true and correct copy of the
foregoing “Plaintiff’s Original Complaint for Writ in the Nature of Mandamus”,
including all attachments, will be served on Defendants via US Postal Service Certified
mail addressed as follows:


Merrick Garland
Attorney General
US Department of Justice
950 Pennsylvania Ave, NW
Washington, DC 20530-0001

Antony J. Blinken
Secretary of State
The Executive Office
Office of the Legal Advisor
Room 5519
US Department of State
2201 C St., NW
Washington, DC 20520-6310

Ian G. Brownlee
Assistant Secretary of State
The Executive Office
Office of the Legal Advisor
Room 5519
US Department of State
2201 C St., NW
Washington, DC 20520-6310

Jennifer Lowery
Acting US Attorney
1000 Louisiana, Ste. 2300
Houston, TX 77002



On this the 3rd day of August 2021.




                                           12
Case 4:21-cv-02494 Document 1 Filed on 08/02/21 in TXSD Page 13 of 13




                            Respectfully submitted,


                            /s/Lawrence E. Rushton
                            Lawrence E. Rushton
                            The Rushton Law Firm
                            Counsel for Plaintiff
                            Texas Bar No. 24037411
                            5909 West Loop S., Ste. 150
                            Bellaire, Texas 77401
                            (713)838-8500
                            (713)838-9826 Fax




                                  13
